Citation Nr: 9910202	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  95-34 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to October 
1970.

This appeal arises from a May 1991 rating decision of the 
Atlanta, Georgia, Regional Office (RO).  In that decision, 
the RO continued a 30 percent disability rating for the 
veteran's PTSD.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's PTSD is currently manifested by nightmares, 
flashbacks, sleep disturbances, extreme irritability, 
isolation from contact with people most of the time, and 
impaired concentration.  These symptoms make the veteran 
unable to retain employment.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 (1998); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a disability rating of greater than 30 
percent for his service-connected PTSD.  He contends that his 
PTSD has worsened, and that he is unable to work as a result 
of his PTSD.  A person who submits a claim for veteran's 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A claim for an 
increased rating for a disability is generally well grounded 
when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  The veteran claims that his PTSD 
has worsened, and the Board finds that his claim for an 
increased rating is a well grounded claim.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), the Department 
of Veterans Affairs (VA) has a duty to assist the veteran in 
the development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, the Board finds that the facts relevant 
to the veteran's claim have been properly developed, such 
that VA has satisfied its statutory obligation to assist the 
veteran in the development of his claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1998).  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).

The veteran's PTSD is evaluated under 38 C.F.R. Part 4, 
Diagnostic Code 9411.  While his claim for an increased 
rating was pending, a revised rating criteria for psychiatric 
disorders, including PTSD, became effective.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. Part 4, effective 
November 7, 1996).  Where a law or regulation changes after a 
claim has been filed, but before the administrative appeal 
process has been concluded, the version most favorable to an 
appellant applies.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO has applied the older regulations in 
considering the veteran's claim for an increased rating.  In 
September 1998, the RO issued a Supplemental Statement of the 
Case that reflected consideration of the newer, revised 
regulations, and continued the denial of a rating in excess 
of 30 percent.  In considering the appeal, the Board will 
consider both the old and new regulations, and apply those 
that are more favorable to the appellant.

The old rating criteria were as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic, and explosions of aggressive 
energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to 
obtain or retain employment.
   .........................................100 percent disabled

Ability to establish or maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.   .....70 
percent disabled

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.   
...........
...........................................50 percent disabled

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.   
..........................30 percent disabled

Less than criteria for the 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social 
impairment.   ..................10 percent disabled

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability.   ...............
............................................0 percent disabled

38 C.F.R. § 4.132 (1996).

In Hood v. Brown, 4 Vet.App. 301 (1993), the Court stated 
that the term "definite" in the 30 percent rating criteria 
in 38 C.F.R. § 4.132 under the old rating schedule was 
"qualitative" in nature, whereas the other terms used in 
the rating schedule were "quantitative" in nature.  The 
Court invited the Board to "construe" the term definite in 
a manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for its decision.  
38 U.S.C.A. § 7104(d) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." O.G.C. Prec. 9-93 (Nov. 9, 1993).  When 
applying the criteria of the old rating schedule for rating 
psychoneurotic disorders (i.e., the rating schedule that was 
in effect prior to November 7, 1996), the Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991).

The revised rating criteria, effective November 7, 1996, are 
as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.   ........100 
percent disabled

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.   
........................70 percent disabled

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.   ............50 percent disabled

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).   
...........
..........................................30 percent disabled

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.   
............10 percent disabled

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.   .............0 
percent disabled

38 C.F.R. § 4.130 (1997).

VA medical records reflect that the veteran has received 
extensive psychiatric treatment since 1989, including 
numerous periods of psychiatric hospitalization.  On VA 
examination in December 1989, the veteran reported that he 
served in combat in Vietnam in 1968 and 1969.  He described 
traumatic experiences from battles in which he killed enemy 
soldiers and saw members of his unit get killed.  He reported 
that he felt fearful and tense much of the time while he was 
in Vietnam.  He indicated that since service he had 
experienced nightmares and flashbacks about events that 
occurred while he was in Vietnam.  He reported that he had a 
short temper and frequent angry outbursts.  He reported that 
he had used alcohol and drugs to address his symptoms, 
particularly during the years immediately following his 
service.  He reported that he completed a bachelor's degree 
after he got out of service.  He indicated that he had held a 
number of jobs, including work as an insurance underwriter.  
He reported he had not held full time work since 1988, when 
he had a PTSD flashback at work and tried to choke one of his 
coworkers.  He reported that he was divorced, and that his 
two children lived with his ex-wife.  The examining 
psychiatrist noted that the veteran had a depressed mood and 
blunted affect.  The examiner concluded that the veteran had 
PTSD, with symptoms dating back to 1970.  The examiner opined 
that the veteran's reported history of drug and alcohol 
dependence was a form of self-medication for his PTSD.

VA mental health examination and treatment records show 
continuing and increasing PTSD symptoms, including 
nightmares, flashbacks, sleep disturbances, depression, 
irritability, and avoidance of interaction with people.  
Alcohol abuse and substance abuse have been noted as being in 
remission at some times, and active at others.  In February 
1991, during a period of VA inpatient psychiatric treatment, 
the veteran underwent a VA vocational counseling consultation 
with psychologist William O'Leary, Ph.D.  Dr. O'Leary noted 
that the veteran could not drive a car because of flashbacks, 
that he had an explosive temper and was unable to cope with 
frustrating situations, and that he could not concentrate or 
remember directions well.  Dr. O'Leary concluded that without 
significant improvement, the veteran was unable to cope with 
any type of employment.  VA staff psychiatrist D. Samonsky, 
M.D., cited Dr. O'Leary's conclusion in the discharge summary 
report from that period of hospitalization.

The claims file contains a June 1991 decision from the United 
States Social Security Administration (SSA) that the veteran 
was disabled from August 1989 forward.  The RO requested the 
medical evidence that SSA had considered, and SSA supplied 
copies of VA psychiatric treatment reports.  In a May 1992 
hearing at the RO, the veteran reported that he heard voices 
at night and during the day, and that he slept only two or 
three hours at night.  He stated that he had great difficulty 
concentrating on any activity.  He indicated that he mostly 
stayed alone and at home, in part because he feared losing 
control and behaving violently.  He indicated that when he 
was in crowded areas, he felt as though someone was following 
him.  He stated that he did not think that he could handle an 
eight hour work day.

From 1991 forward, treatment of the veteran generally has 
included various psychiatric medications.  The evidence has 
consistently indicated that he has not worked since 1988.  
VA mental health treatment reports dated in January 1994, 
August 1994, March 1995, and August 1996 included the opinion 
that the veteran was unemployable due to his mental disorder.  
Beginning in 1994, several psychiatrists included a diagnosis 
of schizophrenia, chronic undifferentiated type, in addition 
to a diagnosis of PTSD.  Generally, the psychiatric 
examination and treatment records do not discuss separately 
the manifestations of the veteran's PTSD and the 
manifestations of his schizophrenia.  In June 1997, the RO 
apparently requested that a VA psychiatrist examine the 
veteran and provide a report distinguishing the symptoms of 
the veteran's PTSD and his schizophrenia.  A VA psychiatrist 
who examined the veteran in September 1997 indicated that the 
veteran exhibited symptoms consistent with schizophrenia, 
PTSD, and a history of substance abuse.  The psychiatrist 
noted that the veteran did not seem to have nightmares, 
intrusive memories, or flashbacks about Vietnam, and that the 
anger he showed regarding his Vietnam experiences could be 
more characteristic of schizophrenia.

In the fairly extensive records of treatment and evaluation 
of the veteran's psychiatric condition, there are findings by 
several mental health professionals that the veteran is 
unemployable due to his psychiatric disability.  The opinion 
provided by the VA psychiatrist who examined the veteran in 
September 1997 did not create a clear basis for concluding 
that measurable components of the veteran's psychiatric 
impairment are separable from his PTSD.  Therefore, the 
veteran's unemployability should be considered a 
manifestation of his PTSD for purposes of evaluating his 
disability due to PTSD.  Under the older rating schedule 
criteria, a 100 percent rating is warranted when PTSD makes 
an individual demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
In accordance with Karnas, supra, the Board will evaluate the 
veteran's PTSD under that older version of the rating 
schedule, as it is more favorable to his claim.  Accordingly, 
the Board grants a 100 percent rating under the rating 
schedule for the veteran's PTSD.


ORDER

A 100 percent disability rating for PTSD is granted, subject 
to laws and regulations controlling the disbursement of 
monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 


